       Case: 6:17-cr-00036-CHB-HAI Doc #: 151 Filed: 09/06/19 Page: 1 of 1 - Page ID#: 747
                                               UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF KENTUCKY
                                               SOUTHERN DIVISION AT LONDON
                                                CRIMINAL MINUTES – JURY TRIAL

Case No.    6:17-CR-036-CHB-01                      At London                             Date    September 6, 2019

Case Style: United States of America v. Rodney Scott Phelps

DOCKET ENTRY: (DAY 6): The United States concluded its case in chief.


PRESENT:        HON. CLARIA HORN BOOM, U.S. DISTRICT JUDGE

                                                                                                   Kenneth Taylor and
                            Kim Allen                         Lisa Wiesman                          Kathryn Anderson
                           Deputy Clerk                       Court Reporter                      Assistant U.S. Attorney

DEFENDANT:                                                            ATTORNEY FOR DEFENDANT:

Rodney Scott Phelps (OR)                                              Andrew Stephens (CJA)

X JURY TRIAL. Jurors appeared for day 6 of trial.

       Juror No.                      64            Juror No.                   26                Juror No.                 28
       Juror No.                      48            Juror No.                   25                Juror No.           13 - DISMISSED

       Juror No.                      19            Juror No.                   45
       Juror No.                      29            Juror No.                   73

       Juror No.                      42            Juror No.                   18

       Juror No.                      46            Juror No.                   51

   X        Introduction of evidence for plaintiff resumed and concluded.

            Introduction of evidence for defendant begun but not concluded.

   X        Case continued to September 9, 2019 at 8:45 a.m. for further trial. Counsel shall be present at 8:30 a.m.

            Motion for judgment of acquittal        granted           denied         submitted.

            Jury retires to deliberate at         ; Jury returns at             .

            FINDING BY COURT.                    JURY VERDICT. SEE SIGNED VERDICT AS TO EACH DEFENDANT

            Jury Polled.       _______Polling Waived               _______Mistrial Declared.

            Case continued until                   at           at_________________, Kentucky for sentencing.

            Court received Presentence Report.           ____Copy furnished to counsel pursuant to Rule 32 FRCP.

            Copy of Presentence Report not requested.

   X        Defendant Rodney Scott Phelps remains on bond. See DE 10 and DE 74.

Copies: COR, USP, USM

Initials of Deputy Clerk        kja                                                                    TIC: 2/51
